—In an action, inter alia, for a judgment declaring that the defendants are required pursuant to the Administrative Code of the City of New York § 27-860 to perform certain work on the plaintiffs’ chimney, the plaintiffs appeal from an order of the Supreme Court, Kings County (Harkavy, J.), dated August 6, 2002, which denied their motion *581for summary judgment on certain causes of action insofar as asserted against the defendants Huntington Properties, LLC, and Board of Managers of the 162 Huntington Street Condominium with leave to renew after completion of discovery.
Ordered that the order is affirmed, without costs or disbursements.
After the plaintiffs made out their prima facie entitlement to summary judgment on certain causes of action insofar as asserted against the defendants Huntington Properties, LLC, and Board of Managers of the 162 Huntington Street Condominium, it was demonstrated that the respondents were entitled to discovery from the plaintiffs and other third parties before the summary judgment motion could be determined. Accordingly, denial of the motion with leave to renew after completion of discovery was proper (see CPLR 3212 [b], [fl; Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
In light of this determination, we need not reach the parties’ remaining contentions. Altman, J.P., McGinity, Luciano and H. Miller, JJ., concur.